1    Serita Rios, SBN# 246568
     Law Office of Serita Rios
2    2014 Tulare Street, Suite 600
     Fresno, California 93721
3    Telephone (559) 224-1800
     Facsimile (559) 224-1806
4    serita@seritarioslaw.com
5
     Attorney for Defendant TAMILENE CISNEROS
6

7

8

9                                  UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA
11

12   THE UNITED STATES OF AMERICA,                     )      Case No. 1:18-CR-00182-LJO-SKO
                                                       )
13                             Plaintiff,              )      STIPULATION AND ORDER TO
                                                       )      MODIFY CONDITIONS OF PRETRIAL
                      vs.                              )
14                                                            RELEASE TO PERMIT OUT OF
                                                       )
     TAMILENE CISNEROS,                                )      DISTRICT TRAVEL
15
                                                       )
16                             Defendant.              )
                                                       )
17                                                     )

18          IT IS HEREBY STIPULATED by and between the defendant, TAMILENE CISNEROS,
19
     through her counsel of record, Serita Rios, and the United States of America, by and through its
20
     counsel, Laura Withers, Assistant United States Attorney, that Ms. Cisneros’ conditions of release
21
     be modified to permit her to travel out of the Eastern District on May 12th through May 14th, 2019.
22

23          In support of this stipulation the following is offered:

24          1.        Ms. Cisneros is presently on pretrial supervision and subject to home electronic
25
     monitoring with a curfew. Her travel is limited by the conditions of her release.
26
            2.        Ms. Cisneros is requesting permission to travel to the Central District of California
27

28
     in order to obtain personal history records that may assist her in obtaining lawful status in the

     United States.



                                                        -1-
1           3.      Defense counsel has spoken to Ms. Cisneros’ immigration attorney, Richard
2
     Cenci, who has explained that he has been unable to obtain these personal history records and
3
     believes that Ms. Cisneros may have more success obtaining these records in person.
4

5
            4.      Defense counsel has informed Assistant United States Attorney, Laura Withers,

6    and Pre-Trial Services Officer Guerrero of the specific records which Ms. Cisneros seeks and
7    where she intends to obtain them.
8
            5.      Ms. Cisneros is requesting permission to travel from Sunday, May 12th through
9
     Tuesday May 14th, 2019.
10

11          6.      Defense counsel has provided AUSA, Laura Withers, and Officer Guerrero with

12   the address of the relative’s home where Ms. Cisneros will stay during her travel.
13
            7.      Ms. Cisneros’ third-party custodian, Maricela Duarte Sanchez, will accompany
14
     Ms. Cisneros during her travel.
15
            8.      Ms. Cisneros has been in full compliance with her pretrial supervision.
16

17
            IT IS SO STIPULATED.
18
            Dated: May 2, 2019                             /s/ SERITA RIOS
19

20                                                         _____________________
                                                           Serita Rios
21                                                         Attorney for Defendant
22

23
            Dated: May 2, 2019                             /s/ LAURA WITHERS
24                                                         _______________________
25
                                                           LAURA WITHERS
                                                           Assistant United States Attorney
26

27

28




                                                     -2-
1                                                   ORDER
2
            Good cause appearing, the conditions of release for defendant, TAMILENE CISNEROS,
3
     shall be modified to permit her to travel out of the Eastern District beginning May 12th, 2019, through
4

5
     May 14th, 2019.

6

7    IT IS SO ORDERED.
8

9
        Dated:     May 6, 2019                                   /s/
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                       -3-
